Citation Nr: 0940690	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial or staged compensable evaluation 
for neuropathic pain syndrome, associated with right inguinal 
hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from August 1979 to 
August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  In the September 2000 rating 
action, the RO granted service connection for a right 
inguinal hernia and assigned a noncompensable disability 
evaluation, effective from September 1, 1999.  The Veteran 
disagreed with the evaluation and filed a timely appeal.  In 
July 2004 and April 2006 decisions, the Board remanded this 
case.  By a May 2007 rating decision, the RO increased the 
disability rating for the service-connected right inguinal 
hernia to 10 percent disabling, effective from May 1, 2005.               

In a December 2007 decision, the Board denied the Veteran's 
claim for entitlement to an initial compensable rating for a 
right inguinal hernia, from September 1, 1999 through April 
30, 2005, and to a rating in excess of 10 percent thereafter.  
However, the Board also found that the Veteran had a 
neuropathic pain syndrome in the right groin area that was 
due to underlying scar tissue associated with his right 
inguinal hernia.  Because that disability had separate and 
distinct manifestations, the RO needed to consider the 
appropriate initial rating for the neuropathic pain syndrome.  
Therefore, the Board remanded the issue of entitlement to an 
initial or staged compensable evaluation for neuropathic pain 
syndrome, associated with right inguinal hernia.  For the 
reasons explained below, it is again necessary to return this 
case to the RO for further development.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.

In the December 2007 remand, the Board also noted that 
evidence developed during the course of the instant appeal, 
and, specifically, the report of a VA medical examination in 
August 2006, reasonably raised the issues of the Veteran's 
entitlement to secondary service connection for residuals of 
knee injuries and for erectile dysfunction, both as due to a 
service-connected right inguinal hernia and a neuropathic 
pain syndrome.  The Board referred the aforementioned issues 
to the RO for initial development and adjudication.  However, 
the Board notes that there is no evidence of record to show 
that the RO subsequently considered the aforementioned 
issues.  Thus, these issues are once again referred to the RO 
for initial development and adjudication.   


REMAND

In the December 2007 remand, the Board found that the 
Veteran's diagnosed neuropathic pain syndrome was associated 
with his service-connected inguinal hernia, and, as such, it 
needed to be rated separately under the appropriate rating 
criteria.  However, the record did not permit the Board to 
assign an initial evaluation in the absence of adequate 
clinical data as to what nerve was specifically affected.  
The RO had assumed that the ilio-inguinal nerve was affected, 
but it was unclear on what basis that determination was made.  
Moreover, there was at least one clinical notation in a VA 
outpatient note in December 2006, to the effect that the 
Veteran's groin pain was attributable to scar tissue in the 
area of the femoral nerve.  Given that ambiguity presented, 
further development, to include a VA neurological 
examination, was deemed advisable.  Specifically, upon the VA 
neurological examination, the examiner was requested to 
identify which nerve(s) was (were) primarily affected by the 
Veteran's neuropathic pain syndrome.  In addition, the 
examiner was specifically asked to furnish an opinion as to 
whether it was at least as likely as not (50 percent or more 
probability) that the Veteran's service-connected neuropathic 
pain syndrome, alone, was productive of marked interference 
with employment.  In addition, the RO was requested to review 
the record and ensure compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159.       

Following the December 2007 remand, there is no evidence of 
record showing that the RO sent the Veteran a VCAA notice 
letter that was pertinent to the issue of entitlement to an 
initial or staged compensable evaluation for neuropathic pain 
syndrome, associated with right inguinal hernia.  In 
addition, although the Veteran underwent a VA neurological 
examination in April 2009, the examiner did not address the 
pertinent questions in this case.  Specifically, he did not 
identify which nerve(s) was (were) primarily affected by the 
Veteran's neuropathic pain syndrome.  In addition, the 
examiner did not provide an opinion as to whether it was at 
least as likely as not (50 percent or more probability) that 
the Veteran's service-connected neuropathic pain syndrome, 
alone, was productive of marked interference with employment.  
Rather, by concluding that the Veteran's right groin 
condition was related to an in-service helicopter accident, 
the examiner provided a nexus opinion which was unnecessary 
considering that the Board has already determined that the 
Veteran's neuropathic pain syndrome is associated with his 
service-connected right inguinal hernia.  Therefore, it is 
the Board's determination that the RO has not complied with 
the instructions from the December 2007 remand.  The United 
States Court of Appeals for Veterans' Claims (Court) has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In light of the above, the Veteran must be afforded 
a new examination.  Id.; 38 C.F.R. § 3.327 (2009).      

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for 
entitlement to an initial or staged 
compensable evaluation for neuropathic 
pain syndrome, associated with right 
inguinal hernia, the AMC/RO must review 
the record and ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).          

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.  

2.  Thereafter, the Veteran must be 
afforded a VA neurological examination for 
the purpose of evaluating the severity of 
the Veteran's service-connected 
neuropathic pain syndrome in the right 
groin region.  The claims folder is to be 
furnished to the examination neurologist 
for review.  The examiner is specifically 
requested to review the August 2006 VA 
examination report where the Veteran was 
diagnosed with a right inguinal hernia 
status post mesh repair with residual 
neuropathic pain syndrome, and the VA 
physician concluded that it was at least 
as likely as not that the aforementioned 
disability markedly interfered with the 
Veteran's employment.       

Such evaluation must include a detailed 
review of the Veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability present.  
The examiner is requested to identify with 
specificity which nerve(s) is (are) 
primarily affected by the Veteran's 
neuropathic pain syndrome.  For each nerve 
affected, the examiner must indicate 
whether the Veteran has complete 
paralysis, or mild, moderate, or severe 
incomplete paralysis, neuralgia, or 
neuritis. 

The examiner is also asked to furnish an 
opinion with supporting rationale as to 
the following: 

Is it at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected neuropathic 
pain syndrome, alone, is productive of a 
marked interference with employment?

The term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

3.  Lastly, the claim for an initial or 
staged compensable rating for a 
neuropathic pain syndrome, associated with 
a right inguinal hernia, must be 
adjudicated on the basis of all the 
evidence of record and all governing law 
and regulations, including the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) 
(an appeal from the initial assignment of 
a disability rating requires consideration 
of the entire time period involved and 
contemplates staged ratings where 
warranted).  The RO must also determine 
whether a referral for consideration of an 
extraschedular rating is warranted for the 
neuropathic pain syndrome.  38 C.F.R. § 
3.321.  

If the Veteran is not satisfied with the 
rating, he and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue that remains on appeal.  An 
appropriate period of time should then be 
allowed for a response.  The case should 
then be returned to the Board for further 
review.



The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


